  

  
 

FILED _RECENE
EWTeRED | ELE
COUNSE! PARTIES OF RECORD

}

  
 
  

UNITED STATES DISTRICT GOUR

 

 

DISTRICT OF NEVAD
CLERK US NSTRIAT Baap |
oe a Ry. DISTR PGF veya
ba neopyy
UNITED STATES OF AMERICA, )
) 2:96-CR-0085-LDG-BNW
Plaintiff, )
)
Vs. )
)
SOM HOM AKA TOMMY HOM }
)
Defendant. )

 

ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (ECF#312), sentencing held on January 25, 1999. Upon
further review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the defendant shall make restitution to the following payee(s)

listed below:

Name of Payee: MGM GRAND HOTEL AND CASINO
Amount of Restitution: $17,645.68

Name of Payee: SHERATON DESERT INN HOTEL AND CASINO
Amount of Restitution: $40,232.97

Name of Payee: LAS VEGAS HILTON HOTEL AND CASINO
Amount of Restitution: $17,121.35
Total Amount of Restitution ordered: $75,000.00**
** Joint and Several with co-defendants

Dated this / 3S day of January, 2020.

 
